EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christian Best on February 28, 2022.

The application has been amended as follows: 
		Claims 1 – 17 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendment submitted on December 16, 2021, has been entered. Claims 1 and 18 have been amended. Claims 1 – 17 have been canceled by Examiner’s Amendment above. Therefore, the pending claims are claims 18 - 20. 
The prior art fails to teach or fairly suggest an absorbent article with a liquid permeable topsheet, a garment facing layer and an absorbent core, wherein the garment facing layer is joined to a liquid impermeable backsheet and the garment facing layer includes a first zone of overbonds, wherein the overbonds are densified areas that are at least partially melt stabilized, and a second zone comprising a plurality of apertures wherein the first zone is free from overlap with the second zone and at least 3 of the plurality of apertures have a different Effective Aperture Area, a different shape, and a different Absolute Feret Angle. While the prior art teaches outer garment-facing layers having bonds and apertures, the prior art fails to teach the combination of a first zone of overbonds and a second zone of apertures wherein the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Johnson whose telephone number is (571)272-1472. The examiner can normally be reached Monday, Wednesday, and Thursday, 10am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNA L JOHNSON/Primary Examiner, Art Unit 1789